 568 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  Dover Energy, Inc., Blackmer Division 
and 
Thomas 
Kaanta. 
 Case 07
ŒCAŒ094695
 September
 17, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA
 AND 
HIROZAWA
 On December 24, 
2013, Administrative Law Judge 
Keltner W. Locke issued the attached bench decision.
   The General Counsel filed exceptions and a supporting 
brief.  The Respondent filed an answering brief, and the 
General Counsel filed a reply. 
 The National Labor Relation
s Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings, and conclusions only 
to the 
extent consistent with this Decision and Order.  
Specifically, for the reasons discussed below, we reverse 
the judge™s finding that the Respondent did not violate 
Section 8(a)(1) of the Act by threatening employee 

Thomas Kaanta with discipline for engaging
 in union and 
protected concerted activities.
 I. The Respondent manufactures liquid
-transfer pumps at 
its facility in Grand Rapids, Michigan.  For years, Auto 

Workers Local Union No. 828 has represented a unit of 
the Respondent™s production and maintenance
 workers.  
During the summer of 2012,
1 the Respondent and the 
Union were engaged in negotiations for their most recent 
successor collective
-bargaining agreement.
 Kaanta, a shop steward, was responsible for investiga
t-ing and handling contractual grievances 
on behalf of the 

Union.  On June 12, Kaanta presented to Director of 
Human Resources John Kaminski a written request for 
information about financial relationships between the 

Respondent and members of the Union, including its 

bargaining committee.  The req
uest stated that Kaanta 
needed the information ﬁfor the purpose of future ba
r-gaining.ﬂ  Kaminski asked Dennis Raymond, the Union™s 
president and a member of its bargaining committee, 
whether the Union had authorized Kaanta™s request.  
Raymond replied that 
the Union had not, and that the 

Respondent should not provide the information.  By le
t-ter dated June 19, the Respondent denied the request, 
stating that information requests must be made through 
the bargaining committee, that Kaanta was not on the 
bargaini
ng committee, and that his request was ﬁoutside 
[his] scope.ﬂ
 1 Dates are in 2012 unless otherwise specified.
 On August 10, Kaanta requested information about the 
hours and pay of all employees, for payroll periods b
e-ginning August 12 and continuing until the new co
n-tract™s ratification, as well as phot
ocopies of employee 

paychecks from two specified earlier pay periods.  This 

request stated that the information was being sought ﬁfor 
labor board investigation.ﬂ  Again the Respondent asked 
the Union whether it had authorized the request, and 

again the Uni
on replied that it had not, and that the R
e-spondent should not provide the information. 
 On August 23, the Respondent issued Kaanta a letter, 
which stated:
  This is to serve as a verbal warning for continued friv
o-lous requests for information (photo copies
 of all e
m-ployee paychecks for a period ending December 1, 
2007 and pay period August 5, 2012 and spreadsheets 

for total hours and pay for each pay period starting with 
August 12, 2012, and every pay period thereafter, until 
the contract is ratified) and i
nterfering with the oper
a-tion of the business.  You are not on the Bargaining 
Committee and fail to work within the parameters of 
such to bring matters to the Bargaining Committee.  
We are not individually bargaining with you or any 
other individual.
 Simil
ar requests such as this will result in further disc
i-pline up to and including discharge.
  Pursuant to an unfair labor practice charge filed by 
Kaanta, the General Counsel issued a complaint alleging, 

inter alia, that the Respondent violated Section 
8(a)(1) by 
threatening employees with discipline for engaging in 
union and protected concerted activities.
2 The judge found that because the Union had not a
u-thorized Kaanta™s information requests, the requests did 
not constitute union activity.  The judge 
also found that 

the General Counsel failed to show that the information 
requests were otherwise protected activity, because the 
record did not establish that Kaanta had requested info
r-mation on behalf of other employees or discussed with 
other employees th
e concerns underlying the requests.  
Therefore, the judge concluded that the Respondent had 

not violated the Act.
 II. ﬁThe Board™s well
-established test for interference, r
e-straint, and coercion under Section 8(a)(1) is an objective 

one and depends on ‚whe
ther the employer engaged in 
conduct which, it may reasonably be said, tends to inte
r-2 The complaint also alleged that the warning itself 
violated Sec. 
8(a)(3)
 and (1)
.  There are no exceptions to the judge™s dismissal of that 
allegation.
 361 NLRB No. 48
                                                                                                     DOVER ENERGY
, INC
. 569 fere with the free exercise of employee rights under the 
Act.™ﬂ  
ITT Federal Services Corp.
, 335 NLRB 998, 
1002 (2001) (quoting 
American Freightways Co.
, 124 
NLRB 146, 147
 (1959)).  The question of whether the 
Respondent™s warning to Kaanta violated Section 8(a)(1) 

accordingly turns on whether the warning would reaso
n-ably be understood to proscribe future protected activity.  

See id. at 1002
Œ1003.  We find that it would.
3 Section 7 protects a union steward™s activity in seeking 
information for the purpose of investigating potential 
grievances under the terms of a collective
-bargaining 
agreement.  See, e.g., 
Allied Aviation Fueling of Dallas, 
LP, 347 NLRB 248, 253 (2006) (ﬁIt
 is well established 
that ‚union stewards filing and processing grievances on 

behalf of other employees enjoy the protection of the 
Act™ﬂ) (quoting 
Roadmaster Corp.
, 288 NLRB 1195, 
1197 (1988)), enfd. 490 F.3d 374 (5th Cir. 2007); 
Con-sumers Power Co.
, 245 
NLRB 183, 187 (1979) (ste
w-ard™s informal investigation of a disagreement that had 
not yet become a formal grievance was protected by the 
Act).  Moreover, Section 7 protects concerted activity by 
any employee who seeks ﬁto initiate or to induce or to 
prepar
e for group action.ﬂ  
Meyers Industries
, 281 NLRB 
882, 887 (1986), affd. sub nom. 
Prill v. NLRB
, 835 F.2d 
1481 (D.C. Cir. 1987), cert. denied 487 U.S. 1205 

(1988).  
 Here, the August 23 warning referred to Kaanta™s A
u-gust 10 request for information about u
nit employees™ 
hours and pay and specifically informed Kaanta that 
ﬁ[s]imilar requests such as this will result in further di
s-
cipline up to and including discharge.ﬂ  But future r
e-quests for such information could well be protected.  For 
example, Kaanta co
uld seek information about the hours 
and pay of unit employees for the purpose of investiga
t-ing a potential grievance.  Contrary to our dissenting 
colleague, we therefore find that Kaanta would reason
a-bly conclude from the language of the warning that such
 a request, though protected, could trigger the warning™s 
threat of discipline or discharge.  Accordingly, we find 
that the Respondent™s threat of discipline for ﬁsimilar 

requestsﬂ violated Section 8(a)(1).
4 3  We find no merit in the Respondent™s assertion
 that the General 
Counsel failed to allege or litigate
 this theory of the case 
before the 
judge.  Pars. 8 and 10 of t
he 
complaint alleged that the Respondent 
violated Sec. 8(a)(1) by threatening employees with discipline for e
n-
gaging in union and protected concerted activities.  Furthermore, the 
General Cou
nse
l argued
 in opening and closing statements
 at the hea
r-ing that the Respondent
, by threatening Kaanta with discipline up to 
and including discharge if he made additional information requests,
 had 
violated Sec. 8(a)(1) by restraining Kaanta™s future protecte
d conduct. 
 4  We find it unnecessary to decide whether 
Kaanta™s 
June 12 and 
August 10 
information requests, which occasioned the warning, were 
themselves protected activity, because Kaanta could reasonably unde
r-AMENDED 
CONCLUSIONS OF 
LAW Substitute the 
following for Conclusion of Law 2 in 
the judge™s decision.
 ﬁ2.  By threatening employee Thomas Kaanta with 
discipline if he engaged in union and protected concerted 
activities, the Respondent has interfered with, restrained, 
and coerced him in the exercise
 of rights guaranteed in 
Section 7 of the Act and has violated Section 8(a)(1) of 
the Act.ﬂ 
 REMEDY
 Having found that the Respondent has violated Section 
8(a)(1) of the Act by threatening employee Thomas 

Kaanta with discipline for engaging in union and pro
tec
t-ed concerted activities, we shall order that it cease and 
desist from that activity.
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Dover Energy, Inc., Blackmer Division, 
Grand Rapids, Michigan, its officers, agents, successors, 
and assigns, shall
 1.  Cease and desist from
 (a)  Threatening employees with discipline if they e
n-gage in activities on behalf of the Union or otherwise 

engage in protected concerted activities.
 (b)  In any like or related manner interfering with, r
e-straini
ng, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)  Within 14 days after service by the Region, post at 
its Grand R
apids, Michigan facility copies of the a
t-tached notice marked ﬁAppendix.ﬂ
5  Copies of the notice, 
on forms provided by the Regional Director for Region 
stand the warning to prohibit 
future 
protected activity.  See, e.g., 
El-lison Media Co.
, 344 NLRB 1112, 1113
Œ1114 (2005) (declining to pass 
on whether email that elicited employer™s statement ﬁthis needs to stop 
nowﬂ was itself protected, while finding statement violated Sec
. 8(a)(1) 
because e
mployees would reasonably understand statement to prohibit 
other
 protected activity); cf. 
Yale University
, 330 NLRB 246, 250 
(1999) (permitting General Counsel to amend complaint to allege that 
threats occasioned by unprotected strike violated Sec
. 8(a)(1)
 ﬁbecause 
they could reasonably be understood to be directed against participation 
in protected concerted activity in generalﬂ).  
 Furthermore, we need not pass on the General Counsel™s exceptions 
to the judge™s findings about the motives underlying Kaanta
™s and the 
Respondent™s actions, because neither party™s motives are relevant to 
the 8(a)(1) allegation.  See, e.g., 
ITT Federal Services Corp.
, supra, at 
1002
Œ1003 and fn. 14; 
Exxel/Atmos, Inc. v. NLRB
, 147 F.3d 972, 975 
(D.C. Cir. 1998).
 5  If this
 Order
 is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of th
e National Labor Relations Board.ﬂ
                                                                                                                                 DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 570 7, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent a
nd 
maintained for 60 consecutive days in conspicuous pla
c-es including all places where notices to employees are 

customarily posted.  In addition to physical posting of 

paper notices, notices shall be distributed electronically, 
such as by email, posting on
 an intranet or an internet 
site, and/or other electronic means, if the Respondent 
customarily communicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not altered, defaced, or 
covered
 by any other material.  If the Respondent has 
gone out of business or closed the facility involved in 

these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cu
r-rent employees and former employees employ
ed by the 
Respondent at any time since August 23, 2012.
 (b)  Within 21 days after service by the Region, file 
with the Regional Director for Region 7 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps th
at the Respondent has 
taken to comply.
  MEMBER 
MISCIMARRA
, dissenting.
 I agree with my colleagues that the question this case 
presents is whether employee and 
union 
steward Thomas 
Kaanta would have reasonably understood that Respon
d-ent™s lawful discipline 
(for submitting an information 
request outside the scope of Kaanta™s steward duties) 
also threatened discipline for 
future
 information requests 
that were within the scope of his duties.  I disagree with 
my colleagues™ affirmative answer to that question.  
In 
my view, a reasonable employee in Kaanta™s situation 
would have understood perfectly well that the warning 
did not threaten future discipline over legitimate info
r-mation requests.  As explained below, I would affirm the 

judge™s dismissal of the complain
t.  
 Kaanta™s responsibilities as union steward included i
n-vestigating potential grievances, and his authorization 
from the Union to request information was limited a
c-cordingly.  During the summer of 2012, the Respondent 
and the Union were negotiating a su
ccessor collective
-bargaining agreement.  In June and August 2012, while 

bargaining was ongoing, Kaanta submitted requests for 
information that had nothing to do with investigating any 
potential grievance.  
 Kaanta™s June request was for information about 
fi-nancial relationships between the Respondent and me
m-bers of the Union, which Kaanta said he needed ﬁfor the 
purpose of future bargaining.ﬂ  The Respondent asked 
Union President Dennis Raymond if the Union had a
u-thorized the request.  Raymond said it had 
not and told 
Respondent not to furnish the information.  The R
e-spondent informed Kaanta that his request was ﬁoutside 
[his] scope,ﬂ as he was not on the bargaining committee.
 Kaanta™s August request was for certain wage and 
hour information, which Kaanta
 said he needed ﬁfor l
a-bor board investigation,ﬂ but which appeared to be rela
t-ed to the ongoing contract negotiations.
1  Again, the R
e-spondent asked Raymond if the request was authorized 

by the Union, and again Raymond said it was not and to 
disregard it.
  This time, the Respondent issued Kaanta 
the discipline at issue here.  ﬁThis is to serve as a verbal 
warning for continued frivolous requests for info
r-mation,ﬂ the warning began.  After detailing the specifics 
of the August request, the warning continued
:  ﬁYou are 
not on the Bargaining Committee and fail to work within 
the parameters of such to bring matters to the Bargaining 
Committee.  We are not individually bargaining with you 
or any other individual.ﬂ  Immediately following those 
sentences, the warn
ing concluded:  ﬁSimilar requests 
such as this will result in further discipline up to and i
n-cluding discharge.ﬂ  
 Contrary to my colleagues, a reasonable employee in 
Kaanta™s position would 
not understand ﬁ[s]imilar r
e-quests such as thisﬂ as referring to 
future legitimate r
e-quests for wage and hour information for the purpose of 

investigating potential grievances.  Such a future request 
would clearly be within the scope of Kaanta™s steward 
duties, and the record is devoid of evidence that the R
e-spondent ha
s ever warned Kaanta that requesting info
r-mation to investigate a potential grievance could result in 

discipline or discharge.  Rather, the Respondent disc
i-plined Kaanta for his ﬁcontinued 
frivolous
 requests for 
informationﬂ (emphasis added)
Ši.e., his requ
ests for 
bargaining
-related information
Šreiterating the point it 
made after his June request:  ﬁYou are not on the Ba
r-
gaining Committee . . . . We are not individually bargai
n-ing with you or any other individual.ﬂ  In this context, 
Kaanta would have reason
ably understood that ﬁ[s]imilar 
requests such as thisﬂ meant ﬁcontinued frivolous r
e-questsﬂ for bargaining
-related information outside the 
scope of Kaanta™s duties and responsibilities as a union 

steward.  In my view, no employee in Kaanta™s position 

would
 have reasonably believed that he or she risked 
discipline by submitting legitimate future information 
requests for wage and hour information, including pr
o-tected requests related to investigating grievances.  A
c-cordingly, I respectfully dissent.
 1  Kaanta asked for information about hours and pay of all emplo
y-
ees for payroll periods beginning August 12 and continuing until the 
contract under negotiation was ratified. 
                                                    DOVER ENERGY
, INC
. 571 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this 
notice
. FEDERAL 
LAW GIVES YOU THE RI
GHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 thre
aten you with discipline if you e
n-gage in activities on behalf of the Union or otherwise 

engage in protected concerted activities.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
  DOVER 
ENERGY
, INC
., BLACKMER 
DIVISION
  The Board™s decision can be found at 
www.nlrb.gov/case/07
ŒCAŒ094695
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 
decision from the
 Executive Secretary, National Labor 
Relations Board, 1099 14th Street, N.W., Washington 
D.C. 20570, or by calling (202) 273
-1940.
    Steven E. Carlson, Esq.
, for the General Counsel
. William H. Fallon, Esq. & Patrick M. Edsenga, Esq. (Miller 
Johnson)
, of Grand Rapids, Michigan, for the Respondent.
 Thomas Kaanta
, for the Charging Party. 
 BENCH DECISION AND C
ERTIFICATION
 STATEMENT OF THE 
CASE
 KELTNER 
W. LOCKE
, Administrative Law Judge
.  I heard this 
case on December 2, 2013, in Grand Rapids, Michigan.   Aft
er 
the parties rested, I heard oral argument, and on December 5, 
2013, issued a bench decision pursuant to Section 
102.35(a)(10) of the Board
™s Rules and Regulations, setting 
forth findings of fact and conclusions of law.  In accordance 
with Section 102.45
 of the Rules and Regulations, I certify the 
accuracy of, and attach hereto as 
ﬁAppendix A,
ﬂ the portion of 
the transcript this decision.
1  The Conclusions of Law and 
Order provisions are set forth below. 
 CONCLUSIONS OF 
LAW 1.  
The Respondent, Dover Energ
y, Inc., Blackmer Division, 
is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act.
 2.  
The Respondent did not violate the Act in an
y manner 
alleged in the complaint.
 [Recommended Order omitted from publication.]
 APPENDIX A
 BENCH DECISION
 KELTNER 
W. LOCKE
, Administrative Law Judge
.  Without 
authorization from higher 
union officials, a shop steward twice 
requested that the Respondent furnish information unrelated to 
the performance of his duties as steward.  These r
equests 
burdened Respondent, potentially intruded upon the privacy of 

bargaining unit members, and potentially interfered with 

negotiations between management and the Union for a new 
collective
-bargaining agreement.  I find that Respondent did not 
violate 
the Act by warning the steward that similar requests in 
the future would result in discipline, up to and including 
discharge.
 Procedural History
 This case began on December 11, 20
12, when the Charging 
Party, Thomas Kaanta, an individual, filed an unfair la
bor 
practice charge against the Respondent, Dover Energy, Inc., 
Blackmer Division.  Region 7 of the National Labor Relations 
Board docketed this charge as Case 07
ŒCAŒ094695.  The 
Charging Party amended this charge on September 11, 2013. 
 On September 13, 2
013, the Regional Director for Region 7, 
acting for the Board
™s General Counsel, issued a 
complaint and 
notice of 
hearing.  Respondent filed a timely 
answer.
 On December 2, 2013, a hearing opened before me in Grand 
Rapids, Michigan.  Both the General Couns
el and the 
Respondent presented evidence and then rested.  On December 
3, 2013, counsel for the parties presented oral argument.  
Today, December 5, 2013, I am issuing this bench decision 
pursuant to Sections 102.35(10) and 102.45 of the Board
™s Rules and 
Regulations. 
 Admitted Allegations
 Based on the admissions in Respondent
™s answer, I make the 
following findings:  The charge and amended charge were filed 
1 The bench decision appears in uncorrected f
orm at page 168 
through 181 of the transcript.  The final version, after correction of oral 
and transcriptional errors, is attached as Appendix A to this Certific
a-tion. 
    Further, a typographical error in par. 7(b) of the complaint and n
o-
tice of hearing 
is corrected by changing the date August 10, 2013, to 
August 10, 2012.
                                                   DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 572 and served as alleged in 
complaint paragraphs 1(a) and 1(b). 
 At all times material to this case, Re
spondent has been a 
corporation engaged in the manufacture and nonretail sale of 
pumps, and has maintained an office and place of business in 
Grand Rapids, Michigan.  Respondent meets both the statutory 

and discretionary standards for the exercise of the B
oard
™s jurisdiction, and at all material times it has been an employer 
engaged in commerce within the meaning of Section 2(2), (6) 
and (7) of the Act.
 At all material times, John Kaminski has held the position of 
Respondent
™s Director of Human Resources, a
nd has been a 
supervisor of Respondent within the meaning of Section 2(11) 

of the Act, and an agent of Respondent within the meaning of 
Section 2(13) of the Act.
 At all material times the International Union, United 
Automobile, Aerospace & Agricultural Imp
lement Workers of 
America (UAW), and its Local Union No. 828, have been labor 

organizations within the meaning of Section 2(5) of the Act.  
For brevity, I will refer to Local Union No. 828 as 
ﬁthe Union.
ﬂ Complaint paragraph 7(a) alleges that on June 12, 2
012, the 
Charging Party, in his capacity as steward for the Union, 
requested information from Respondent.  In its 
answer, the 
Respondent admits that the Charging Party made an 
information request on that date, but denies that he did so in his 
capacity as 
union steward.  Based on Respondent
™s admission, I 
find that on June 12, 2012, the Charging Party did request that 

the Respondent furnish certain information.  Whether or not the 
Charging Party was acting in his capacity as steward will be 
addressed later i
n this decision.
 Allegations Not Admitted
 To the extent that conflicts arise, I credit the cogent, succinct 
testimony of Human Resources Director John Kaminski.  Based 

upon my observations of the witnesses as they testified, I 
conclude that Kaminski
™s account is accurate and I rely on it in 
summarizing the facts.  In general, though, the record is 
remarkably free of credibility conflicts.
 My decision to resolve conflicts by crediting Kaminski does 
not imply that I considered any of the other witnesses t
o be less 
than candid.  To the contrary, I believe that all witnesses strived 

to be accurate to the best of their recollections.  However, at 

times, Charging Party Kaanta
™s answers did not seem entirely 
responsive, and provided a somewhat sketchy impressio
n of his 
motivation and reasoning.
 At all material times, Kaanta was a second shift shop 
steward, but not on the Union
™s bargaining committee.  
Although documents such as the Union
™s bylaws and the 
collective
-bargaining agreement did not include any limiti
ng definition of the steward
™s responsibilities, in practice, Kaanta 
represented fellow employees in grievance proceedings but did 
not have any duties relating to the negotiations which were 
underway, in the summer of 2012, for a new collective
-bargaining 
agreement.  The Union president, Dennis Raymond, 
and a bargaining committee, represented the bargaining unit in 
those negotiations.  
 Kaanta believed that Union President Raymond also was 
part
-owner of a machine shop 
that 
performed work for 
Respondent.  Ho
wever, Kaanta
™s testimony does not include an 
explanation for this belief.  Kaanta also believed that the 
asserted relationship between Respondent and Union President 
Raymond compromised Raymond
™s status as a negotiator for 
the employees.
 On June 
12, 2012,
 Kaanta gave the Respondent
™s human 
resources director, John Kaminski, an information request 

handwritten on a grievance form.  It stated as follows:
  Information Request
  I Tom Kaanta steward of Local 828 request any and all 

financial information (names, 
dates, amounts, etc.) pertaining 

to any and all financial relationships outside the collective 
bargaining agreement (employee/subcontractors, employee 
liaisons to subcontractors, employee/company investigators, 
monies, benefits, gifts, side deals, etc.) be
tween Blackmer 
PSG (Dover
) and Local 828 members, reps, pensioners, 
spouses, and immediate children.  I request this information 
for the purpose of future bargaining.
  Human Resources Director Kaminski accepted the paper 
from Kaanta and said he would take 
a look at it, but did not 

otherwise discuss it.  Kaminski then contacted the 
union 
president, Dennis Raymond, to find out if the Union had 
authorized the request, and learned that the Union had not.  
According to Kaminski, whom I credit, Raymond told 
Kamin
ski not to provide the information.  Kaminski informed 
the Charging Party by June 19, 2012 letter which stated, in its 
entirety, as follows:
  Per your request for information for various financial 

information and financial relationships is denied.  Any 
req
uests must be processed through the normal bargaining 
committee process for bargaining and may or may not be 
disclosed as the company determines.  You are not part of the 
negotiation committee and your request is outside your scope.
  Kaminski credibly test
ified that he and Kaanta did not 
discuss this matter further.  Kaanta did not file a grievance over 
the denial of the information request.  However, during the 
summer, as the negotiations progressed, he became concerned 

with another matter.
 Kaanta believed
 that the Respondent was making changes 
which increased the compensation of certain employees by 

placing them in higher classifications, to influence their votes 

on contract ratification.  His testimony does not explain the 
basis for this suspicion.
 At the
 bargaining table, by August, the prospect of 
concluding an agreement had increased the intensity of the 
process.  The negotiators were focused on the details of the 
contractual language, matters which required their exquisite 
attention.  Then, on August 1
0, 2012, Kaanta sent Kaminski 
another information request.  It stated, in its entirety, as follows:
  To:  John Kaminski
  Union officer requests photocopy of all employee 
paychecks for the pay period ending  Dec. 1, 2007 and pay 
period ending August 5, 2012
.  Also, I request a spreadsheet printout representing all 
employee total hours and pay for each pay period, starting with 
  DOVER ENERGY
, INC
. 573 August 12, 2012, and every pay period thereafter, until the 
contract is ratified.
 I believe the company is manipulating wage rates fo
r the 
purpose of influencing the union vote!  I request the 
information for labor board investigation.
 Kaminski contacted the 
union president.  Crediting 
Kaminski
™s testimony, I find that Raymond said that Kaanta
 was not authorized to see all of the employees
™ paycheck 
records and that Kaminski should not honor the request.   On 
August 23, 2012, Kaminski met with Kaanta and gave him a 
document titled 
ﬁVerbal Warning.
ﬂ  It stated as follows:
  This is to serve as a 
verbal warning for continued frivolous 
requests for information (photocopies of all employee 

paychecks for a period ending December 1, 2007 and pay 
period August 5, 2012 and spreadsheets for total hours and 
pay for each pay period starting with August 12, 
2012, and 
every pay period thereafter, until the contract is ratified) and 
interfering with the operation of the business.  You are not on 
the Bargaining Committee and fail to work within the 
parameters of such to bring matters to the Bargaining 
Committee.
  We are not individually bargaining with you or 
any other individual.
  Similar requests such as this will result in further discipline up 
to and including discharge.
  The 
complaint alleges that Respondent violated Section 
8(a)(1) of the Act by threatening
 an employee with discipline 
for engaging in Union and protected, concerted activities, and 
Section 8(a)(3) and 8(a)(1) by issuing the disciplinary warning.
 Analysis
 Section 7 of the National Labor Relations Act gives 
employees the following rights:  To fo
rm, join, or assist labor 
organizations; to bargain collectively through representatives of 
their own choosing; to engage in other concerted activities for 
the purpose of collective bargaining or other mutual aid or 
protection; to refrain from any or all s
uch activities.  29 U.S.C. 
Section 157.  In essence, Section 7 protects three kinds of 

activity:  union activity, other concerted activity for 
ﬁmutual aid 
or protection,
ﬂ and refraining from such activity.
 The latter right, to refrain, obviously may be exe
rcised by 
one person alone, but the other two arise when employees act in 

concert, either in the context of a union or otherwise.  To 
establish a violation here, the General Counsel must, as part of 
the government
™s proof, establish that Kaanta
™s activity 
in 
question either was union activity or other protected concerted 

activity.
 The Charging Party is both an employee of Respondent and a 
union steward.  However, the title of 
ﬁsteward
ﬂ does not make 
Kaanta
™s every action a union activity.  Obviously, if a s
teward 
should make a mistake in the performance of his duty as an 
employee, his separate role as steward would not transform the 

work
-related task into union activity.
 Actions which a steward took in the course of his union 
duties would, of course, constit
ute union activity which, with 
some exceptions, would enjoy the protection of the Act.  

However, the present record does not establish that either of 

Kaanta
™s information requests constituted union activity, and 
that is true even though Kaanta wrote the fi
rst of those requests 
on a union grievance form.
 The record clearly establishes that the Union never 
authorized Kaanta to file information requests for any purpose 
except in connection with grievance processing.  Kaanta filed 
the first information request 
for 
ﬁthe purposes of future 
bargaining,
ﬂ but the Union had not empowered him either to 
engage in bargaining or to make information requests related to 

bargaining.
 Moreover, Kaanta did not have the apparent authority to act 
on behalf of the Union for such p
urposes.  Before Respondent
™s human resources director issued the 
ﬁwarning,
ﬂ he had learned 
from the Union
™s president that Kaanta
™s requests had not been 
authorized.
 Kaanta concluded the second request with the words, 
ﬁI request the information for labor 
board investigation.
ﬂ  In 
passing, it may be noted that an employer has no duty to furnish 

information which a union requests for this purpose.  However, 

the determinative factors are that the Union did not authorize 
Kaanta to request information for this 
purpose and Kaminski, 
who had checked with the 
union president before issuing the 
warning, knew that Kaanta was acting without authorization.
 The General Counsel cites 
Nation
sway Transport Service
, 327 NLRB 1033 (1999)
, for the proposition that an employee
™s activity within the union, opposing the union
™s leadership, also 
constitutes union activity protected by the Act.  The present 
record does not establish that either the Union or its president 
prompted the Respondent to take disciplinary action against 
Kaanta and, based on the credited evidence, I conclude that 
they did not.
 Although Kaanta
™s information requests arguably could be 
viewed as dissident intraunion activity, warranting the Act
™s protection, the record does not establish that Respondent had 
any intention of intervening in an internal 
union squabble.  
Likewise, the evidence does not establish any intent to retaliate 

against or punish Kaanta because he opposed the Union
™s leadership.
 Rather, management was simply reacting to the burden of an 
info
rmation request which it regarded as 
ﬁfrivolous,
ﬂ a waste of 
time.  Indeed, the August 23, 2012 
ﬁverbal warning
ﬂ began with 
the words 
ﬁThis is to serve as a verbal warning for continued 
frivolous requests.
 . .ﬂ  It ended with the caution that 
ﬁsimilar 
requ
ests
ﬂ would lead to disciplinary action.
 The evidence clearly establishes, and I find, that Respondent 
was not acting from any motivation either to encourage or 

discourage union membership.  Rather, complying with 

Kaanta
™s unauthorized information requests
 would have 
required Respondent to expend considerable time and effort.  It 
simply did not want to be burdened by what it considered to be 
nonsense.
 In sum, I conclude both that Respondent
™s decision to issue 
the written warning was not motivated by any in
tent to 
encourage or discourage union activities
Šsuch an intent was 
not a motivating factor at all, let alone a substantial one
Šand 
that filing the information requests did not constitute 
ﬁunion 
activity.
ﬂ The evidence also fails to establish that it was c
oncerted 
activity.  The record falls short of establishing that other 
 DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 574 employees had asked Kaanta to make the information requests 
or that employees even had discussed with Kaanta any concerns 

reflected in the information requests.  Thus, I conclude that th
e government has not met its burden of proving that Kaanta had 
engaged in protected, concerted activities.
 Board precedent, such as 
DaimlerChrysler Corp.
, 331 NLRB 
1324 (2000), cited by the General Counsel, has long held that a 
ﬁbroad, discovery
-type stand
ard applies in determining 
relevance of information requests
ﬂ and that an employer must 
furnish requested information that is of even probable or 
potential relevance to a union
™s duties.  However, as the 
General Counsel notes, the present complaint does no
t allege a 
refusal to provide information, or any other violation of Section 
8(a)(5) of the Act.  No issue here concerns the Respondent
™s duty to provide information.
 Here, I have concluded that Kaanta was not engaged in union 
activities because he made th
e information requests without 
authorization.  Regardless of whether the requested information 

was relevant, either to Kaanta
™s purposes or to the Union
™ statutory functions, that factor would not change the 

unauthorized nature of the request.
 The General 
Counsel also cited 
Nu-Car Carriers, Inc.
, 88 
NLRB 75, 76 (1950), in which the Board stated that 
ﬁinterference with intraunion disputes, under certain 
circumstances, may be violative of the Act to the same extent as 
coercion exerted in employer
-union or int
erunion conflicts.
ﬂ The 
Nu-Car
 holding must be viewed in light of the Supreme 
Court
™s decision, a quarter century later, in 
Emporium
-Capwell 
v. Western Addition Community Organization
, 420 U.S. 50 
(1975).  Therein, the Court stated, 
ﬁCentral to the policy 
of 
fostering collective bargaining, where the employees elect that 
course, is the principle of majority rule.
ﬂ  420 U.S. at 62, citing 
NLRB v. Jones & Laughlin Steel Corp.
, 301 U.S. 1 (1937).
 For all these reasons, I conclude that the government has 
failed
 to prove, by a preponderance of the evidence, that 
Respondent violated the Act.  Therefore, I will recommend that 
the Board dismiss the complaint.
 When the transcript of this proceeding has been prepared, I 
will issue a Certification which attaches as an 
appendix the 
portion of the transcript reporting this bench decision. This 
Certification also will include provisions relating to the 
Findings of Fact, Conclusions of Law, and Order.  When that 
Certification is served upon the parties, the time period for 
filing an appeal will begin to run.
 Throughout the hearing, all counsel have acted with great 
professionalism and civility, which I truly appreciate.  The 
hearing is closed.
  